DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose or otherwise render obvious a reduction gear configured to decelerate and output rotation of a motor by two-stage planetary gear mechanisms disposed side by side in an axial direction, the reduction gear comprising: a case made of resin, the case being formed into a cylindrical shape in which the two- stage planetary gear mechanisms are incorporated, and having at least one of a lid portion and a bottom portion provided at each of both axial ends; and a reinforcing component that is formed of a material having a Young's modulus higher than a Young's modulus of a material of the case and extends along at least a part of an inner peripheral surface in an axial central portion of the case, as claimed in claim 1.  Furthermore, the prior art of record does not disclose or otherwise render obvious a geared motor comprising: a reduction gear configured to decelerate and output rotation of a motor by two-stage planetary gear mechanisms disposed side by side in an axial direction, the reduction gear comprising: a case made of resin, the case being formed into a cylindrical shape in which the two- stage planetary gear mechanisms are incorporated, and having at least one of a lid portion and a bottom portion provided at each of both axial ends; and a reinforcing component that is formed of a material having a Young's modulus higher than a Young's modulus of a material of the case and extends along at least a part of an inner peripheral surface in an axial central portion of the case; and the motor having a shaft integrally rotating with a sun gear of the planetary gear mechanism in a first stage of the reduction gear, as claimed in claim 16.  The closest prior arts of record to the limitation set forth by applicant include JP 07-0011056 (supplied in applicants’ ids), and JP 2011-131372.  JP 07-0011056 lacks any disclosure of a reinforcement component that is formed of a material having a young’s modulus (The Young's modulus (E) is a property of the material that tells us how easily it can stretch and deform and is defined as the ratio of tensile stress (σ) to tensile strain (ε). Where stress is the amount of force applied per unit area (σ = F/A) and strain is extension per unit length (ε = dl/l)) higher than a young’s modulus of the resin case extending along a central part of an inner peripheral surface of the reduction gear.  JP 2011-131372 discloses a single stage, planetary gear reduction with a resin case and metal ring gear, however the metal ring gear does not appear to be in the central part of the resin case, nor does it purport to reinforce the reduction gear/motor assembly.  While the metal ring gear almost certainly has a higher Young’s modulus coefficient than the resin housing (though not necessarily true), it appears only to be part of the gearing reduction, having no intended or implied reinforcement duties.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655